Patterson, J.
The subject-matter of this application has been several times presented for the consideration of this court, and we have had occasion to state that, the facts being as claimed by the relator, he has suffered a wrong calling loudly for redress. Unfortunate mistakes in practice have prevented the enforcement of his rights up to the present time, but we are satisfied they may be secured by following the course now directed to be pursued. A brief statement of proceedings anterior to this¡ and of what has been determined or held in them, will not be out of place. On the 13th day of August, 1889, the relator was a member of the police force of the city of New York. On that day he signed a paper purporting to be a resignation of his position, and which, on being presented to the board of police commissioners, was accepted by that body. The paper was regular in form, recited that it was the voluntary act of the relator, and was signed of his own free will and accord, and that it was not caused by any threat of punishment or act of coercion from his superior officers or any other person connected with the police department. It further appears in the record that, subsequent to the acceptance of the resignation, the relator refused to give up his shield or badge of office, and demanded reinstatement as a member of the force, alleging that the resignation had been procured by coercion and fraud practiced upon him by the sergeant and captain of the precinct to which he was attached. The commissioners declined to restore him to his position, whereupon a writ of certiorari was obtained from this court, upon the hearing on the return of which it was held that the remedy invoked was inapplicable, because the commissioners had merely acted within their authority and jurisdiction to accept a resignar tian regular on its face,—one appearing to be the voluntary and* valid act of the relator; and, as no proceeding or judgment of any kind had been taken or pronounced against him, there was nothing to be reviewed by certiorari. But in the opinion of the general term (10 N. Y. Supp. 512, by Brady, J.,) it is said that “if the charge can be made against any member of the force, whoever it may be, whether captain or sergeant, that the relator was forced to resign, that would doubtless furnish a good and sufficient reason why he should be reinstated on a proper application to the respondents, and which, if denied, might be the subject of review in a proper proceeding, ” etc. After the dismissal of the writ referred to, an alternative mandamus to reinstate the relator was applied for, and it was then further claimed that the resignation had been fraudulently altered at. the police station by the sergeant or captain. Issues of fact were framed and tried by a jury, and it was found by the verdict that the resignation was obtained by force, fraud, and coercion of the sergeant and captain, but without any participation therein of the commissioners. On the findings of the jury, a peremptory order was issued at special term for the reinstatement of the relator; but on appeal it was reversed, on the specific ground that the rescission of the resolution accepting the resignation was a prerequisite to restoration of the relator to the force, and that it did not appear that the respondents had refused to entertain the relator’s application, and hence they could not be compelled to rescind their prior action without the presentation to them of facts to justify it or-to re*943quire it to be done. The question was not properly presented, .and it was not for the court to compel a reinstatement arbitrarily. But again the court indicated what in its judgment was the proper course to be pursued by the relator in the premises. Mr. Justice Ingraham, in the opinion of the court, says, (16 N. Y. Supp. 402:) “When the respondent had determined to dis-affirm the resignation, he could have presented the case to the board with a statement of the circumstances which induced him to sign the resignation, and a request that they would reconsider their official act in accepting his resignation. It would then have been their duty to ascertain whether the respondent had truly stated the facts, and to determine whether or not their action should be reconsidered and the respondent reinstated. ” And in the opinion of the presiding justice on the same appeal it is said: “If the so-called resignation was altered and added to, as is claimed by the relator, it was no resignation at all, as such alterations were fraudulent, and did alter the character of that paper, and in fact destroyed whatever validity it might have possessed.”
We thus have an authoritative expression of opinion on two subjects connected with this matter: First, that, if the facts as claimed by the relator are established, the resignation is not valid, and may be avoided, if it is not altogether void; and, secondly, that the proper method of obtaining redress was to apply to the board of police commissioners to reconsider its action and to reinstate the petitioner. That course has now been pursued. On the 1st day of December, 1891, the relator presented a written request and demand to the respondents that they reconsider the acceptance of the resignation. The general grounds of the request are stated in that writing, and the details are set forth in an affidavit served therewith, to which was annexed a copy of the stenographer’s minutes of testimony and' findings of the jury on the trial of the issues in the mandamus proceeding. On the 29th day of January, 1892, the police commissioners acted upon the request and demand of the relator of December 1, 1891, and refused to comply with it. That application was made under the express declaration of this court that it was the proper course to pursue, and upon its denial a writ of certiorari was granted to review the decision of the commissioners, and thus the whole subject is brought again before us.
The return of the commissioners as first made was defective and insufficient. As finally made, it consists of a sworn statement of their action, and of the reasons governing it, and of documents, including the stenographer’s minutes of the trial of the mandamus issues which had been furnished them by the relator. Those minutes were intended to be evidence upon which the commissioners should act. They were sent originally to the respondents to substantiate in detail what was generally set forth in the affidavit of the relator, and showed not only the findings of the jury in the mandamus proceeding, but also all the testimony taken by both parties on the trial of the issues therein. The commissioners were parties to that proceeding, made a return to the writ, were represented by counsel, and contested it. But that does not make such minutes absolute evidence, if the commissioners required further, or, as it is called, “common-law, ” proof. If we could hold that those minutes and the evidence thus furnished to the commissioners was such as they were obliged to receive, we might be able to dispose of the case at once on the merits. But we do not feel justified in holding that these documents thus placed before the commissioners constituted such technical legal evidence as required them to reinstate the relator upon that evidence alone. We think the respondents were not bound to accept the affidavits of the relator, nor the evidence of the witnesses taken in the mandamus proceedings, as absolute and conclusive proof of the facts upon which the relator demanded reinstatement; but, at the same time, the respondents could not arbitrarily reject the relator’s application, made, as stated, in pursuance of a direct decision of this court *944upon that poipt, and without allowing him that opportunity to be heard which was the very ground and essence of the decision made in the former proceeding. It is not a sufficient excuse for the respondents to say that they never refused to hear the relator. He did all that lie possibly could have done, or that in reason could have been required of him. He demanded the right to be heard, and submitted papers which might have been sufficient in this matter to satisfy the commissioners morally, and he insisted upon an opportunity of presenting his whole case for that re-examination or rehearing to which this court held he was entitled. The respondents never afforded him that opportunity to which he was so entitled. If, upon such opportunity being afforded, the respondents had demanded the production of his witnesses, we think they would have had a right to inquire into the whole matter de nova; but without such an opportunity (as stated before) they could not make such a summary disposition of this matter as that to which we have adverted, and which was palpably wrong. The conclusion we reach is that the proceeding of the respondents should be reversed, and the matter sent back to them for further action, with instructions to notify the relator of the time and place at which his application will be heard, and an opportunity offered him to present his testimony. Ho costs of this application to either party.
Van Brunt, P. J., concurs.